Citation Nr: 1012244	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-06 230	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The claims file has since been 
transferred to the RO in Buffalo, New York for further 
handling.

The Veteran's appeal also initially included the issues of 
entitlement to service connection for type II diabetes 
mellitus; service connection for diabetic neuropathy of the 
upper extremities, to include as secondary to diabetes 
mellitus type II; and service connection for diabetic 
neuropathy of the lower extremities, to include as secondary 
diabetes mellitus type II.  These claims, however, were 
granted in a March 2009 rating decision issued by the 
Buffalo RO.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1959 to January 1963.

2.  On June 26, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant,through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


